Exhibit 10.2
Supervisory Director
Restricted Share Unit Agreement
Granted Under The Amended and Restated 2005 Equity Incentive Plan
1. Grant of Award.
     Pursuant to authority delegated by the Supervisory Board and/or Management
Board (the “Board”) of Vistaprint N.V., a Netherlands company (the “Company”),
pursuant to Section 3 of the Amended and Restated 2005 Equity Incentive Plan
(the “Plan”), this Agreement evidences the grant by the Company on «GrantDate»
(the “Grant Date”) to «Name» (the “Participant”) of «Numbershares» restricted
share units (the “Units”) with respect to a total of «Numbershares» ordinary
shares of the Company, €0.01 par value per share (the “Ordinary Shares”).
     Except as otherwise indicated by the context, the term “Participant,” as
used in this award, is deemed to include any person who acquires rights under
this award validly under its terms.
2. Vesting Schedule.
     (a) Subject to the terms and conditions of this award, the Units vest as to
8.33% of the original number of Units each successive three-month period
following the Grant Date until the third anniversary of the Grant Date. On each
vesting date each Unit is automatically converted into an Ordinary Share (on a
one-to-one basis).
     (b) Continuous Relationship with the Company Required. This vesting
schedule requires that the Participant, at the time any Units vest, is, and has
been at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the United States Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”) (an “Eligible Participant”). Therefore, the Participant expressly
accepts and agrees that any termination of his or her relationship with the
Company for any reason whatsoever (including without limitation unfair or
objective dismissal, permanent disability, resignation, desistance, etc.),
automatically means the forfeiture of all of his or her unvested Units, with no
compensation whatsoever. The Participant acknowledges and accepts that this is
an essential condition of this Agreement and expressly agrees to this condition
as an essential part thereof. If the Participant is employed by a parent or
subsidiary of the Company, any references in this Agreement to employment by or
with the Company or termination of employment by or with the Company are instead
deemed to refer to such parent or subsidiary.
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then the vesting of Units ceases
and the Participant has no further rights with respect to any unvested Units. If
the Participant, before this Award becomes vested in full, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company or a parent or subsidiary of the Company, the
vesting of Units ceases, and this award terminates immediately upon such
violation.
3. Timing and Form of Distribution.
     The Company shall distribute, as soon as practicable after each vesting
date, the Units that become vested on such date in the form of Ordinary Shares
(on a one-to-one basis) (such date, the “Distribution Date”). In no event shall
the Distribution Date be later than 45 days following the applicable vesting
date, except that in the case of Participants who are not subject to U.S. income
taxes on this award, the Distribution Date may be a later date if required by
local law. The Participant will only

 



--------------------------------------------------------------------------------



 



receive distributions with respect to his or her vested Units and has no right
to a distribution of Ordinary Shares with respect to unvested Units unless and
until such Units vest. Once an Ordinary Share with respect to a vested Unit has
been distributed pursuant to this award, the Participant has no further rights
with respect to that Unit.
4. Withholding.
     The Participant is required to satisfy the payment of any Withholding Taxes
(as defined below) required to be withheld with respect to the vesting of Units.
As used in this Agreement, Withholding Taxes includes, as applicable and without
limitation, federal, state, local, foreign and provincial income tax, social
insurance contributions, payroll tax, payment on account or other tax-related
items. Furthermore, if the Participant is subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company may be required to
withhold or account for Withholding Taxes in more than one jurisdiction. In
order to satisfy the Withholding Taxes owed with respect to the vesting of
Units, the Participant agrees that:
     (a) Unless the Company, in its sole discretion, determines that the
procedure set forth in this Section 4(a) is not advisable or unless the
Participant is subject to Swiss income taxes on any income from this award, at
the Distribution Date, the Company shall withhold a number of Ordinary Shares
with a market value (based on the closing price of the Ordinary Shares on the
last trading day prior to the Distribution Date) equal to the amount necessary
to satisfy the minimum amount of Withholding Taxes due on such Distribution
Date.
     (b) If the Company, in its sole discretion, determines that the procedure
set forth in Section 4(a) is not advisable or sufficient or if the Participant
is subject to Swiss income taxes on any income from this award, then the
Participant, as a condition to receiving any Ordinary Shares upon the vesting of
Units, shall either (i) pay to the Company, by cash or check, or in the sole
discretion of the Company, payroll deduction, an amount sufficient to satisfy
any Withholding Taxes or otherwise make arrangements satisfactory to the Company
in its sole discretion for the payment of such amounts (including through offset
of any amounts otherwise payable by the Company to the Participant, including
salary or other compensation), or (ii) if the Company in its sole discretion
determines to permit Participants to so elect, execute and deliver to the
Company an irrevocable standing order authorizing E-Trade or any broker approved
by the Company to sell, at the market price on the applicable Distribution Date,
the number of Ordinary Shares that the Company has instructed such broker is
necessary to obtain proceeds sufficient to satisfy the Withholding Taxes
applicable to the Ordinary Shares to be distributed to the Participant on the
Distribution Date (based on the closing price of Ordinary Shares on the last
trading day prior to the Distribution Date) and to remit such proceeds to the
Company. The Participant agrees to execute and deliver such documents as may be
reasonably required in connection with the sale of any Ordinary Shares pursuant
to this Section 4(b).
5. Nontransferability of Award.
     The Participant may not sell, assign, transfer, pledge or otherwise
encumber this award, either voluntarily or by operation of law, except by will
or the laws of descent and distribution. However, with respect to any award that
is exempt from the provisions of Section 409A of the Code and the guidance
thereunder (“Section 409A”) or with respect to a Participant who is not subject
to U.S. income taxes on any income from this award, the Participant may transfer
the award pursuant to a qualified domestic relations order, or to or for the
benefit of any immediate family member, family trust, family partnership or
family limited liability company established solely for the benefit of the
holder and/or an immediate family member of the holder if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the issuance and sale of the Ordinary Shares subject to such
award under the United States Securities Act of 1933, as amended.

2



--------------------------------------------------------------------------------



 



6. No Right to Employment or Other Status.
     This award shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company or any parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserve the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this award, except as expressly provided in this award.
7. No Rights as Shareholder.
     The Participant has no rights as a shareholder with respect to any Ordinary
Shares distributable under this award until becoming recordholder of such
shares.
8. Reorganization Events and Change in Control Events.
          (a) Reorganization Event.
          (i) In connection with a Reorganization Event (as defined in the
Plan), the Board may take any one or more of the following actions with respect
to the Units on such terms as the Board determines (except to the extent
specifically otherwise provided in another agreement between the Company and the
Participant): (A) provide that outstanding Units shall be assumed, or
substantially equivalent Units shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); (B) provide that outstanding
Units shall become vested and deliverable in whole or in part prior to or upon
such Reorganization Event; (C) in the event of a Reorganization Event under the
terms of which holders of Ordinary Shares will receive upon consummation thereof
a cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to Participant with
respect to each Unit held by a Participant equal to (I) the number of Ordinary
Shares that vest upon or immediately prior to such Reorganization Event
multiplied by (II) the excess of (X) the Acquisition Price over (Y) any
applicable tax withholdings, in exchange for the termination of such Units;
(D) provide that, in connection with a liquidation or dissolution of the
Company, the Units shall convert into the right to receive liquidation proceeds
(if applicable, net of any applicable Withholding Taxes); (E) provide for the
termination of unvested Units immediately prior to the Reorganization Event; (F)
any other action permitted under the Plan; and (G) any combination of the
foregoing. In taking any of the actions permitted under this Section 8(a)(i),
the Board shall not be obligated by the Plan or this Agreement to treat all
awards of Units under the Plan, all awards of Units held by a Participant, or
all awards of the same type, identically.
          (ii) Notwithstanding the terms of Section 8(a)(i), in the case of
outstanding Units that are subject to Section 409A: (A) if another agreement
between the Participant and the Company provides that the Units shall be settled
upon a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i) (a “Section 409A Change in Control”), and
the Reorganization Event constitutes a Section 409A Change in Control, then no
assumption or substitution shall be permitted pursuant to Section 8(a)(i)(A) and
the Units shall instead be settled in accordance with the terms of the
applicable agreement; (B) the Board may only undertake the actions set forth in
clauses (B), (C), (D), (E) or (F) of Section 12(a)(i) if the Reorganization
Event constitutes a Section 409A Change in Control and such action is permitted
or required by Section 409A; and (C) if the Reorganization Event is not a
Section 409A Change in Control or the action under clauses (B), (C), (D), (E) or
(F) of Section 12(a)(i) are not permitted or required by Section 409A, and the
acquiring or succeeding corporation does not assume or substitute the Units
pursuant to clause (A) of Section 12(a)(i), then the unvested Units terminate
immediately prior to the consummation of the Reorganization Event without any
payment in exchange therefore.

3



--------------------------------------------------------------------------------



 



          (iii) For purposes of Section 12(a)(i)(A), the Units are considered
assumed if, following consummation of the Reorganization Event, such award
confers the right to receive pursuant to the terms of such award, for each
Ordinary Share subject to the Units immediately prior to the consummation of the
Reorganization Even, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of
Ordinary Shares for each Ordinary Share held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Ordinary Shares), except that if the consideration received
as a result of the Reorganization Event is not solely common stock of the
acquiring or succeeding corporation (or an affiliate thereof), the Company may,
with the consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding Ordinary Shares as a result of the Reorganization Event.
     (b) Change in Control Event.
          (i) Upon the occurrence of a Change in Control Event (as defined in
the Plan), regardless of whether such event also constitutes a Reorganization
Event (as defined in the Plan), the vesting of all of the Units subject to this
award automatically accelerate, such that all Units become fully vested
immediately before the Change in Control Event without any action on the part of
the Company or the Participant.
9. Provisions of the Plan.
     This award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this award.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by Vistaprint N.V. This Agreement shall take effect as a sealed
instrument.

            Vistaprint N.V.
    Dated: By:           Name:           Title:      

4



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing Agreement and agrees to the
terms and conditions thereof. The undersigned hereby acknowledges receipt of a
copy of the Vistaprint N.V. Amended and Restated 2005 Equity Incentive Plan.

            PARTICIPANT:
            Address:                          

5